DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           GERALD HODGES,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-1162

                               [October 8, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sherri L. Collins,
Judge;     L.T.     Case    No.     502007CF002681AXXXWB           and
502008CF001173AXXXMB.

   Gerald Hodges, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., FORST and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.